DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In light of Applicant's submission filed November 23, 2020, the Examiner has updated the 35 USC § 112 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-12, 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In regards to claims 1, 11, and 20 the applicant’s specification is silent to the added limitation that states, “comparing the ad inventory variables of the plurality of ad requests to the target variables of the plurality of ad bids to identify a portion of the plurality of ad bids that 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-12, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muthukrishnan (US 2010/0198694) in view of YANO (US 2010/0057558) and in further view of Krassner et al. (US 20070150353) and in view of Official Notice
	Claims 1, 11, and 20: Muthukrishnan discloses a computer-implemented method for executing an online auction of diverse online advertisements(“ads”), the method including: 	receiving, by a processor of an advertising network server over a computer network, a plurality of ad requests from a processor of a publisher server, the plurality of ad requests including ad inventory variables for serving online ads on a publisher web page, the ad inventory variables including (i) one or more of: a geographic region, an advertising publication, a publication type, a browser type, and a temporal parameter, and (ii) at least a first ad configuration and a second ad configuration, wherein the first ad configuration is associated with a sub-region of the publisher web page and defines a first ad unit of a first pixel size,; ([000042 and 0043], geo-location [0023] and  corresponding to the advertisement configuration[0039, 0046 and 0025] 	 receiving, by the processor of the advertising network server over the computer network, a plurality of ad bids from a processor of an advertiser server, the plurality of ad bids including bids to serve ads in the first ad configuration and bids to serve ads in the second ad configuration, each of the plurality of ad bids including target variables, the target variables including one or more ad configurations, one or more cell sizes, and (i) identifying a subset of the ad inventory variables for serving online ads on the publisher web page; (see for example[0046] each of the advertisers A, B, C and D can provide, for example, a separate cost per thousand impression ("CPM") bid for an advertisement slot in each of a one slot configuration, two slot configuration and three slot  configuration in the display area)[0041, discloses bid data that specifies advertisement slot configurations. Ad slot configurations (see [0039] include size of the ad slot and type of ad(e.g. banner ad)) 	determining, by the processor of the advertising network server, a bid value and a target inventory percentage for each matching ad bid of the portion of the plurality of ad bids [0037]
 	ranking, by the processor of the advertising network server, each matching ad bid of the portion of the plurality of ad bids based on a of the respective determined bid value and target inventory percentage of each matching ad bid of the portion; [0054]and 	but does not explicitly disclose (ii) including at least one of the first ad configuration defining the first ad pixel size or electronic media interactivity level, and the second ad configuration defining the second ad pixel size or electronic media interactivity level; 	However having ad configurations defining first and second ad pixel sizes is well known to those of ordinary skill in the art and official notice to that effect is hereby taken. For example advertisers, graphic artist, etc. will routinely use pixel size to define the size of an image, use pixel size to set requirements for an image, and is also used to give website publishers an idea of what size requirements are needed.  	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Muthukrishnan so as to have included (ii) including at least one of the first ad configuration defining the first ad pixel size or electronic media interactivity level, and the second ad configuration defining the second ad pixel size or electronic media interactivity level in order to provide method of insuring that publishers and advertisers are able to efficiently provide the proper size requirements for the advertisements.  	Furthermore the Examiner notes that the pixel size is merely an obvious design choice. 
[0109]
 	awarding, by the processor of the advertising network server, impressions to one or both of the bids more ad bids of the portion of the plurality of ad bids to serve ads in the first ad configuration to serve ads in the second ad configuration, based at least in part on the ranking of each of the portion of the plurality of ad bids [0015] 	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Muthukrishnan so as to have comparing the ad inventory variables of the plurality of ad requests to the target variables of the plurality of ad bids to identify a portion of the plurality of ad bids that matches the plurality of ad requests; awarding, by the processor of the advertising network server, impressions to one or both of the bids more ad bids of the portion of the plurality of ad bids to serve ads in the first ad configuration to serve ads in the second ad configuration, based at least in part on the ranking of each of the portion of the plurality of ad bids in order to easily allow the advertiser to manage the ad campaign based on a budget, geographical region, or any of the target variables. (see Krassner [0109]) 	 	Claims 2 and 12: Muthukrishnan discloses the computer-implemented method of claim 1,system of claim 11 wherein the first ad configuration includes one ad unit of a first size, and the second ad configuration includes two ad units, each of a second size;([0035] and fig. 2b) and wherein receiving or generating a plurality of ad requests includes generating one ad request for the ad unit of the first size and generating two ad requests for the two ad units of the second size, respectively. [0037 and 0041] 	Claims 5 and 15: Muthukrishnan discloses the computer-implemented method of claim 1, system of claim 11 wherein the first ad configuration includes a first combination of ad units, and the second ad configuration includes a second combination of ad units. [0034] 	Claims 6 and 16: Muthukrishnan disclose the computer-implemented method of claim 1, system of claim 11 wherein the first ad configuration includes a rich media ad unit, and the second ad configuration includes a non-rich media ad unit. [0020] 	Claims 7 and17: Muthukrishnan discloses the computer-implemented method of claim 1, system of claim 11 wherein the publisher web page is configured to display advertising in either the first ad configuration or the second ad configuration each time it is displayed on a web browser. [0037] 	Claims 8: Muthukrishnan discloses the computer-implemented method of claim 1, further comprising: generating an auction item for each of the first and second ad configurations; and executing an online auction to determine to award an impression to a bid to serve an ad in the first ad configuration or a bid to serve an ad in the second ad configuration.[0016] 	Claims 9 and 18: Muthukrishnan discloses the computer-implemented method of claim 8, system of claim 11 wherein the bids to serve ads in the first ad configuration are received in combination with a first bid price, and the bids to serve ads in the second ad configuration are received in combination with a second bid price.[0046] 	Claims 10 and 19: Muthukrishnan discloses the computer-implemented method of claim 9,  system of claim 18wherein the proportion is based on a first aggregate revenue amount calculated based on the first bid price, and a second aggregate revenue amount calculated based on the second bid price. [0050]

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.  	The applicant arguments in regards to the 112 first paragraph rejection are moot due to the updated rejection above.   	The applicant argues the 103 rejection by stating the combined references do not disclose the amendments, that states, “comparing the ad inventory variables of the plurality of ad requests to the target variables of the plurality of ad bids to identify a portion of the plurality of ad bids that matches the plurality of ad requests;  determining, by the processor of the advertising network server, a bid value and a target inventory percentage for each matching ad bid of the portion of the plurality of ad bids; ranking, by the processor of the advertising network server, each matching ad bid of the portion of the plurality of ad bids based on the respective determined bid value and target inventory percentage of each matching ad bid of the portion; and awarding, by the processor of the advertising network server, impressions to one or more ad bids of the portion of the plurality of ad bids to serve ads in the first ad configuration and to serve ads in the second ad configuration, based at least in part on the ranking of each of the portion of the plurality of ad bids.”  The Examiner respectfully disagrees in reference to limitation that states, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621